United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3322
                                   ___________

Anheuser-Busch, Inc.,                   *
                                        *
                    Appellee,           *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Brewers & Maltsters, Local Union        *
No. 6, International Brotherhood of     *     [UNPUBLISHED]
Teamsters, AFL-CIO,                     *
                                        *
                    Appellant.          *
                                   ___________

                             Submitted: April 12, 2000

                                  Filed: April 19, 2000
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       After Dennis Ferguson, a worker at an Anheuser-Busch, Inc. brewery, twice
violated Plant Rule 16, which prohibits employees from leaving the workplace during
working hours without a supervisor's authorization, Ferguson was subject to immediate
termination. Nevertheless, Anheuser-Busch gave Ferguson a chance to continue his
employment if he agreed to a "Last Chance Agreement" (LCA). Ferguson accepted the
agreement's terms, which provided any future violations of Rule 16 by Ferguson would
be cause for discharge. The agreement also said it was the "exclusive remedy" between
the parties, and if either party disputed whether Ferguson had breached the agreement,
the dispute would be submitted to arbitration. The arbitrator's jurisdiction would be
"restricted solely to determining whether Mr. Ferguson violated the terms of [the]
agreement," and the arbitrator would have "no authority or discretion to prescribe
different discipline from that imposed by the employer," or to "add to, detract from, or
alter [the] agreement in any way."

       Ferguson later left work during the work day without a supervisor's permission,
and Anheuser-Busch fired him. Ferguson's union contested the discharge and
Anheuser-Busch denied the grievance. The union then pursued arbitration. Although
the arbitrator found Ferguson had violated Rule 16, the arbitrator declined to impose
termination and instead used the collective bargaining agreement to impose disciplinary
suspension followed by reinstatement with back pay. Anheuser-Busch filed this action
to set aside the arbitrator's decision and award. The union counterclaimed seeking
enforcement. Faced with cross-motions for summary judgment, the district court
granted Anheuser-Busch's motion and vacated the arbitrator's decision and award. The
district court concluded the arbitrator had exceeded his authority under the agreement's
plain and unambiguous terms and had imposed his own brand of justice by reducing
Ferguson's punishment. The union appeals.

       We conclude the district court correctly decided the case. The LCA controls
review of the arbitrator's award, which cannot be sustained if the arbitrator went
outside the LCA in constructing the award. See Coca-Cola Bottling Co. v. Teamsters
Local Union No. 688, 959 F.2d 1438, 1441 (8th Cir. 1992). When an "employee fails
to measure up as promised in a last chance agreement, the [employer] may proceed to
administer the discipline earlier suspended, without reference to the collective
bargaining agreement." Id. at 1440 (quoted case omitted). Here, once the arbitrator
concluded Ferguson had violated Rule 16, the LCA required the arbitrator to uphold
the bargained-for remedy--termination. The arbitrator exceeded his authority by
substituting a different remedy, which the LCA expressly prohibited. Having

                                          -2-
considered and rejected the union's arguments to the contrary, we affirm the district
court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-